Citation Nr: 0723032	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left-sided facial 
nerve damage with involvement of the left eye.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for transverse myelitis 
with weakness and spasticity of the right leg.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastrointestinal 
condition, including gastritis and esophagitis with 
diverticulitis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back pain.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurological 
disability other than transverse myelitis.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bladder disability.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for weakness of the 
legs and ankles.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from July 1967 to 
July 1971.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of March 2003 and February 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

In a May 2007 VA Form 9 (Appeal to Board of Veterans' 
Appeals), submitted for the purpose of perfecting the 
veteran's appeal of his claim for service connection for 
left-sided facial nerve damage with involvement of the left 
eye, the veteran requested a Travel Board hearing.  In 
documents submitted along with his VA Form 9, the veteran 
requested a hearing before RO personnel.  Furthermore, the 
veteran also submitted a statement in which he made 
additional arguments concerning his other claims on appeal 
that involved petitions to reopen previously denied claims 
for service connection.  

A review of the claims file does not reflect that the veteran 
has been afforded an RO or Board hearing.  Pursuant to 
38 C.F.R. § 20.700 (2006), a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.  Under these circumstances, and in 
accordance with his request, the veteran must be provided an 
opportunity to present testimony in whatever forum he 
desires-before a RO hearing official, before the Board, or 
both.  

The Board also notes that the veteran has contended that a 
number of his claimed disabilities are due to exposure to 
trichloroethylene and other fuels/chemicals the veteran 
worked with while in service.  In a February 2002 statement, 
the veteran reported that a physician at the VA Medical 
Center (VAMC) in Tomah, Wisconsin had informed him that his 
condition could be related to exposure to JP-4 fuel.  In a 
May 2004 statement, the veteran reported that physicians at 
the Tomah VAMC had informed him that his conditions were 
service related and that he should be receiving service-
connected compensation.  Likewise, in an August 2005 
statement, it was noted by the veteran that a physician at 
the Tomah VAMC could not believe the veteran was not service 
connected.  The Board notes that a physician's statement 
framed in terms such as "could have been" is ordinarily not 
probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  

The Board notes that, once VA has been put on notice of an 
alleged medical nexus opinion by a VA physician, it is 
obliged to fully investigate before adjudicating the 
veteran's claim.  In this regard, VA has a duty to inform the 
veteran that he should seek a nexus/medical opinion from that 
physician in support of his claim.  A review of the 
correspondence of record from the RO to the veteran does not 
reflect that any such notice has necessarily been provided.  
Therefore, the veteran should be informed of the need to seek 
a nexus/medical opinion from any VA physician who has 
reportedly informed him of the possible relationship between 
his current medical conditions and alleged chemical/fuel 
exposure during service.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
clarify whether he desires a hearing 
before a RO hearing official, before the 
Board, or both.  Schedule the veteran for 
each hearing he requests.  (Any Board 
hearing should be scheduled after the 
development set out below is completed.)  
If the veteran no longer desires a 
hearing, a statement to that effect 
(preferably, a signed writing by the 
veteran) should be associated with the 
claims file.  

2.  The veteran and his representative 
should be sent a letter informing the 
veteran of the need to seek a medical or 
nexus opinion from any VA physician who 
has reportedly informed him that there is 
a possible relationship between any of 
his medical conditions and alleged 
chemical/fuel exposure during service.  

3.  After conducting any RO hearing 
requested by the veteran and undertaking 
any other development deemed appropriate 
by the hearing official, the veteran's 
claims on appeal should be re-adjudicated 
in light of all pertinent evidence and 
legal authority, to include any 
additional evidence received since the 
January 2007 supplemental statement of 
the case (SSOC) and April 2007 statement 
of the case.  

4.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a SSOC and afforded an 
opportunity to respond.  (If the veteran 
still desires a hearing before the Board, 
this hearing should be scheduled after 
the aforementioned actions are 
completed.)

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

